DETAILED ACTION
Claim Objections
Claims 2 and 11-13 are objected to because of the following informalities: 
In claim 2 (line 3) “which” should recite --with--.
In claim 2 (line 7) “towards” should recite --facing towards--.
In claim 11 (line 2) and claim 12 (line 2) “towards” should recite --facing towards--.
In claim 13 (line 3) “through” should recite --therethrough--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bianchi (US 10,508,667.
As to claim 1, Bianchi discloses a folding mechanism, comprising a first folding body 110, a second folding body 112 and a first clamping piece 124, wherein the first folding body is rotatably connected to the second folding body, the second folding body is provided with a second clamping piece 112a, and the first folding body is connected to the first clamping piece; and 
when the first folding body and the second folding body are unfolded, abutting parts of the first clamping piece are clamped in the second clamping piece, and a gap is formed between a non-abutting part A of the first clamping piece and the second folding [AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow]
    PNG
    media_image1.png
    193
    316
    media_image1.png
    Greyscale
body (Figure 3 reprinted below with annotations; Figures 1-3,10).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi in view of Hsu (US 8,382,133).
As to claim 2, Bianchi discloses a folding mechanism wherein the second clamping piece 112a is a second clamping flange, the first folding body 110 is formed with a first clamping flange 110a, and the first clamping piece 124 is a U-shaped clamping piece with an end clamped on the first clamping flange and an end clamped on the second clamping flange; and 
the two ends of the U-shaped clamping piece are the abutting parts, and a bottom side, facing towards the second folding body, of the U-shaped clamping piece is the non-abutting part (Figures 1-3).  
Bianchi fails to disclose a folding mechanism wherein the first and second clamping flanges comprises first and second clamping grooves receiving the ends of the U-shaped clamping piece.  
Hsu teaches a folding mechanism wherein first and second clamping flanges 2,4 comprises first and second clamping grooves 211 receiving ends of a U-shaped clamping piece 53; the clamping grooves matingly engaging the ends of the U-shaped clamping piece, providing for more secure seating of the U-shaped clamping on the clamping flanges (Figure 4).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the folding mechanism disclosed by Bianchi wherein the first and second clamping flanges comprises first and second clamping grooves receiving the ends of the U-shaped clamping piece, as taught by Hsu, in order to provide for more secure seating of the U-shaped clamping on the clamping flanges.
As to claim 3, Bianchi discloses a folding mechanism wherein the folding mechanism further comprises a screw rod 116 and a knob 118, and the first folding body 110 has a connecting part B; and 
the screw rod has an end connected to the connecting part in a threaded manner and an end penetrating through the U-shaped clamping piece 124 to be fixedly connected to the knob (Figures 1-3).
As to claim 4, Bianchi discloses a folding mechanism wherein the folding mechanism further comprises a screw rod 116 and a knob 118, and the first folding body 110 has a connecting part B; and 
the screw rod has an end fixedly connected to the connecting part and an end penetrating through the U-shaped clamping piece 124 to be connected to the knob in a threaded manner 314 (Figures 1-3,10). 
As to claims 7 and 8, Bianchi as modified by Hsu discloses a folding mechanism wherein inner sides of the two ends of the U-shaped clamping piece 124 gradually expand outwards towards an opening of the U-shaped clamping piece, the first clamping groove (211 Hsu Figure 4) has a first oblique plane, the second clamping groove (211 Hsu Figure 4) has a second oblique plane, the inner side of one said end of the U-shaped clamping groove is attached to the first oblique plane, and the inner side of the other end of the U-shaped clamping piece is attached to the second oblique plane (Figures 1-3).  
As to claims 9 and 10, Bianchi as modified by Hsu discloses a folding mechanism wherein the first clamping groove (211 Hsu Figure 4) and the second clamping groove (211 Hsu Figure 4) are axially symmetric with each other when the first folding body 110 and the second folding body 112 are unfolded, the screw rod 116 and the connecting part B are located between the first clamping groove and the second clamping groove, and the screw rod penetrates through a center of the U-shaped clamping piece 124 to be connected to a center of the knob 118 (Figures 1-3).  
As to claims 11 and 12, Bianchi discloses a folding mechanism wherein a U-shaped folding surface facing towards the U-shaped clamping piece 124 is formed when the first folding body 110 and the second folding body 112 are unfolded; and 
a gap is formed between the bottom side of the U-shaped clamping piece and the folding surface when the first folding body and the second folding body are unfolded (Figures 1-3).
As to claim 13, Bianchi discloses a folding mechanism wherein a limit ring 128 is arranged on the screw rod 116, and the U-shaped clamping piece 124 has a fixing hole allowing the screw rod to penetrate therethrough; and 
an outer diameter of the limit ring is greater than a diameter of the fixing hole, and the U-shaped clamping piece is clamped between the limit ring and the knob 118 (Figures 1-3).  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi in view of Hsu, as applied to claim 2 above, and further in view of Kuo (US 6,007,0320).
As to claims 5 and 6, Bianchi discloses a folding mechanism wherein a washer  122 is arranged between the knob 118 and the U-shaped clamping piece 124 (Figures 1-3).
Bianchi fails to explicitly disclose that the washer is an elastic gasket.
Kuo teaches a folding mechanism wherein an elastic gasket A is arranged between a knob 33,34 and folding body 31,32, the elastic gasket absorbing vibration forces and enhancing frictional engagement between the knob and the folding body, preventing unintentional loosening of the knob due to vibration (Figure 1 reprinted below with annotations).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the folding mechanism disclosed by Bianchi wherein the washer comprises an elastic gasket, as taught by Kuo, in order to absorb vibration forces and enhancing frictional engagement between the knob and the clamping piece, preventing unintentional loosening of the [AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]knob due to vibration.

    PNG
    media_image2.png
    333
    505
    media_image2.png
    Greyscale

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi in view of Hsu, as applied to claim 2 above, and further in view of Li et al. (US 2019/0390708).
As to claims 15-17, Bianchi discloses a folding mechanism wherein the first folding body 110 is a first cylindrical body locked on a first tubular member of bicycle, the second folding body 112 is a folding cover fixed to a second tubular member of the bicycle, and the first cylindrical body and the folding cover rotate upwards or downwards by means of a folding pin 114 to form a hinge structure (Figures 1-3).  
Bianchi fails to disclose a folding mechanism wherein the first cylindrical body is a saddle locked on a frame of the bicycle with a bolt, and the second folding body is a folding cover fixed to a vertical bar of the bicycle.
Hsu teaches the use of a folding mechanism structurally and functionally similar to the folding mechanism disclosed by Bianchi wherein a first folding body 2 is a saddle locked on a frame of a bicycle with a bolt 224, and a second folding body 4 is a folding cover fixed to a vertical bar of the bicycle; the saddle providing for secure clamping of the first folding body to the frame (Figures 3-5).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the folding mechanism disclosed by Bianchi between a frame and a vertical bar of the bicycle, as taught by Hsu, as the two folding mechanisms are structural and functional equivalents within the art; and to modify the folding mechanism disclosed by Bianchi wherein the first folding body is a saddle locked on the frame of the bicycle, as taught by Hsu, in order to provide for secure clamping of the first folding body on the frame.
Bianchi as modified by Hsu discloses a folding mechanism disposed on a folding bicycle; instead of a folding electric scooter.
Li et al. teaches a clamping folding mechanism disposed on either a folding bicycle or a folding electric scooter (Figures 1-4; paragraph [0003]).
Inasmuch as the references disclose clamping folding mechanism for folding bicycle and clamping folding mechanisms for electric scooters as art recognized structural and functional equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bianchi in view of Hsu and Li et al.
As to claim 14, Bianchi discloses a folding mechanism wherein the first folding body 110 is a first cylindrical body locked on a first tubular member of bicycle, the second folding body 112 is a folding cover fixed to a second tubular member of the bicycle, and the first cylindrical body and the folding cover rotate upwards or downwards by means of a folding pin 114 to form a hinge structure (Figures 1-3).  
Bianchi fails to disclose a folding mechanism wherein the first cylindrical body is a saddle locked on a frame of the bicycle with a bolt, and the second folding body is a folding cover fixed to a vertical bar of the bicycle.
Hsu teaches the use of a folding mechanism structurally and functionally similar to the folding mechanism disclosed by Bianchi wherein a first folding body 2 is a saddle locked on a frame of a bicycle with a bolt 224, and a second folding body 4 is a folding cover fixed to a vertical bar of the bicycle; the saddle providing for secure clamping of the first folding body to the frame (Figures 3-5).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the folding mechanism disclosed by Bianchi between a frame and a vertical bar of the bicycle, as taught by Hsu, as the two folding mechanisms are structural and functional equivalents within the art; and to modify the folding mechanism disclosed by Bianchi wherein the first folding body is a saddle locked on the frame of the bicycle, as taught by Hsu, in order to provide for secure clamping of the first folding body on the frame.
Bianchi as modified by Hsu discloses a folding mechanism disposed on a folding bicycle; instead of a folding electric scooter.
Li et al. teaches a clamping folding mechanism disposed on either a folding bicycle or a folding electric scooter (Figures 1-4; paragraph [0003]).
Inasmuch as the references disclose clamping folding mechanism for folding bicycle and clamping folding mechanisms for electric scooters as art recognized structural and functional equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



07/02/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619